Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 14, 2016

The Court of Appeals hereby passes the following order:

A17D0042. SHELTON LEE v. THE STATE.

      In 2006, Shelton Lee was convicted of one count of aggravated sexual battery
and two counts of sexual assault. His convictions were affirmed on appeal. See Lee
v. State, 286 Ga. App. 368 (650 SE2d 320) (2007). Lee subsequently filed an
“Extraordinary Motion for New Trial,” which the trial court denied in an order dated
March 25, 2016. Lee then filed this application for discretionary appeal on August
16, 2016 seeking review of that order. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Lee filed his application 144 days after the trial
court’s order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           09/14/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.